      Case 1:20-cr-00424-PAE Document 16 Filed 11/16/20 Page 1 of 1




November 16, 2020

VIA ECF
Honorable Paul A. Engelmayer
United States District Judge
Southern District of New York
United States Courthouse
40 Foley Square
New York, New York 10007

       Re:     United States v. Donald Doehrer, 20 CR 424 (PAE)

Dear Judge Engelmayer:


With the consent of the government, I write to seek an adjournment of the next pretrial
conference currently scheduled for December 3, 2020. The parties ask for an adjourned
date in mid-January 2021.

Beginning after Thanksgiving and until the New Year, I will be taking a short parental
leave (both of my school-aged children currently have no in-person learning and I am
responsible for supervising their remote education). The parties already are engaged in
plea discussions and I expect those discussions to pick up as soon as I return to work.

To accommodate this request, Mr. Doehrer has no objection to the exclusion of time for
speedy trial purposes. Thank you.

Respectfully submitted,                                 ------------------------------------------------------------
/s/ JULIA GATTO                                         GRANTED. The conference is adjourned to
Julia L. Gatto                                          January 13, 2020 at 11:00 a.m. For the reasons
Assistant Federal Defender                              stated above, time is excluded, pursuant to
212.417.8750                                            18 U.S.C. 3161(h)(7)(A), until January 13, 2020.
                                                        The Clerk of Court is requested to terminate the
                                                        motion at Dkt. No. 15.
                                                                                          11/16/2020
cc:    AUSA Samuel Rothschild (via ECF)


                                                                        PaJA.�
                                                   SO ORDERED.

                                                                __________________________________
                                                                      PAUL A. ENGELMAYER
                                                                      United States District Judge
